                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

PAUL DOUGLAS ADAMS                                                             PLAINTIFF


v.                             No: 4:18-cv-00862 SWW-PSH


BILL GILKELLY, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 27th day of February, 2019.


                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE 
